NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 21-1853
                                        __________

                                 PALANI KARUPAIYAN,
                                             Appellant

                                             v.

       INTERNATIONAL SOS; ACCESS STAFFING, LLC; KAPITAL DATA CORP;
       DESSI NIKOLOVA, Individually and in her official capacity as director, product
      engineering of the international SOS; GREGORY HARRIS, Individually and in his
    official capacity as team leader, mobile applications of the international SOS; KUMAR
       MANGALA, Individually and in their official capacity as founder and CEO of the
      Kapital Data Corp; MIKE WEINSTEIN, Individually and in his official capacity as
                    principal product engineering of the Access Staffing LLC
                           ____________________________________

                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2-19-cv-02259)
                       District Judge: Honorable Petrese B. Tucker
                       ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   December 1, 2021
           Before: GREENAWAY, Jr., PORTER, and NYGAARD, Circuit Judges

                            (Opinion filed: December 22, 2021)
                                       ___________

                                        OPINION*
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Palani Karupaiyan was employed by International SOS, through some

combination of contractual arrangements with Access Staffing and Kapital Data, as a

software engineer. Proceeding pro se, he filed in the District Court a complaint against

these companies and numerous individuals, claiming that the termination of his contract

and subsequent decision not to hire him for another position were the result of

discrimination on the basis of his race, ethnicity, national origin, and disability, in

violation of Title VII of the Civil Rights Act of 1964, the Americans with Disabilities

Act, and other federal and state laws.

       Identifying even these few basic details in the complaint is difficult, as it lacked

any comprehendible factual narrative. Defendants moved to dismiss. Karupaiyan then

sought numerous extensions, responded to the individual defendants’ motions, and filed

his first amended complaint. The first amended complaint cited, in the District Court’s

words, “a hornbook’s worth of additional statues,” which the defendants allegedly

violated. Order 2–3, ECF No. 70. Addressing defendants’ second round of motions, the

District Court held that the first amended complaint failed to comply with Federal Rule of

Civil Procedure 8(a),1 and entered an order of dismissal without prejudice, ordering

Karupaiyan to file his second amended complaint within thirty days.

       A month after that deadline passed, Karupaiyan filed a second amended complaint


1
 Rule 8(a) requires, among other things, “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
                                               2
that was even longer than—and equally unintelligible as—the first. Defendants again

moved to dismiss, and Karupaiyan responded by moving for summary judgment. The

District Court dismissed the complaint with prejudice, explaining that Karupaiyan failed

to comply with its prior order and that further amendment would be futile. See Order 3–8,

ECF No. 70 (citing, inter alia, Fed. R. Civ. P. 8(a), 10(b), 41(b)). Karupaiyan timely

moved the District Court for reconsideration, which was denied. Karupaiyan now

appeals.2

       In certain cases, there may be good reasons to give a plaintiff, particularly a pro se

one, multiple shots at amendment. That said, “the question before us is not whether we

might have chosen a more lenient course than dismissal . . . but rather whether the

District Court abused its discretion in ordering the dismissal.” Garrett v. Wexford Health,

938 F.3d 69, 92 (3d Cir. 2019). There was no such abuse here. Karupaiyan has had

multiple opportunities to persuade a court that he could adequately plead his claims—his

original complaint, two amended complaints, responses to defendants’ motions to

dismiss, motion for reconsideration, and, most recently, appellate brief—and he has

missed with each. See id. at 93 (“[A] district court acts within its discretion when it


2
  Karupaiyan originally appealed the order dismissing his second amended complaint. We
stayed our proceedings pending disposition of his motion for reconsideration. He filed an
amended notice of appeal when it was denied, so our review encompasses that order, as
well. See R. 4(a)(4)(B)(ii); United States v. McGlory, 202 F.3d 664, 668 (3d Cir. 2000)
(en banc). We have jurisdiction under 28 U.S.C. § 1291. Our review is for abuse of
discretion. See Max’s Seafood Café v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999)
(reconsideration review); In re Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996)
(Rule 8 review).
                                              3
dismisses an excessively prolix and overlong complaint, particularly where a plaintiff

declines an express invitation to better tailor [his] pleading.”).

       Karupaiyan argues on appeal that the District Court’s order dismissing his first

amended complaint did not give him sufficient instructions on how to comply with Rule

8. See Appellant Br. 11–13. First, we disagree and find that the District Court gave

Karupaiyan adequate information in its first order of dismissal. See Order 5–6, ECF No.

46. Second, “[d]istrict judges have no obligation to act as counsel or paralegal to pro se

litigants.” Pliler v. Ford, 542 U.S. 225, 231 (2004).

       We conclude that dismissal of the second amended complaint on Rule 8 grounds

was appropriate and detect no error in the District Court’s denial of reconsideration.

Accordingly, the District Court’s judgment will be affirmed.




                                               4